                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    TOMBSTONE EXPLORATION CORP.,                             MEMORANDUM DECISION AND
                                                             ORDER GRANTING MOTION FOR
                               Plaintiff,                    ATTORNEYS’ FEES AND COSTS

    v.                                                       Case No. 2:15-cv-00195-DN

    EUROGAS, INC., et al.,                                   District Judge David Nuffer

                               Defendants.


           Plaintiff Tombstone Exploration Corp. (“Tombstone”) filed a motion (the “Motion”) 1

against Defendant EuroGas Inc. for attorneys’ fees and costs based on paragraph 12(b) of the

parties’ Stock for Stock Exchange Agreement. 2 Having reviewed and considered the evidence

presented and the arguments of the parties, 3 and for good cause appearing, the following decision

is rendered:

           1.        Although Tombstone had claims other than breach of contract, all of its claims in

this case revolved around and were inextricably linked with the breach of contract claim upon

which it prevailed against EuroGas. 4

           2.        Tombstone’s reasonable attorneys’ fees incurred based upon, or arising out of,

EuroGas’s breach of contract total $190,248.




1
    Motion for Attorney Fees and Costs, docket no. 130, filed April 19, 2018.
2
    Joint Trial Exhibit 134.
3
 See Motion, supra note 1; EuroGas’s Opposition to Motion for Award of Fees and Costs, docket no. 135, filed May
3, 2018; Plaintiff’s Reply Memorandum in Support of Its Motion for Attorney Fees and Costs, docket no. 137, filed
May 17, 2018.
4
 Declaration of Matthew Lewis in Support of Motion for Attorney Fees and Costs, docket no. 130-1, filed April 19,
2018; Supplemental Declaration of Matthew R. Lewis in Support of Attorney Fees and Costs, docket no. 137-1, filed
May 17, 2018.
           3.       Tombstone’s reasonable costs incurred based upon, or arising out of, EuroGas’s

breach of contract total $1,792.88.

           4.       Based on paragraph 12(b) of the parties’ Stock for Stock Exchange Agreement,

Tombstone should be awarded reasonable attorneys’ fees and costs in the total amount of

$192,040.88.

                                                ORDER

           THEREFORE, IT IS HEREBY ORDERED the Motion 5 is GRANTED.

           IT IS FURTHER HEREBY ORDERED that judgment will be entered in favor of

Tombstone against EuroGas Inc. for reasonable attorneys’ fees in the total amount of $190,248

and costs in the total amount of $1,792.88.

           Signed November 20, 2018.
                                                 BY THE COURT:



                                                 David Nuffer
                                                 United States District Judge




5
    Docket no. 130, filed April 19, 2018.



                                                                                                     2
